Citation Nr: 0018735	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-25 545	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services rendered at the Bozeman 
Deaconess Hospital from June 3, 1993 to June 4, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Fort Harrison, Montana, which denied the veteran's claim for 
reimbursement or payment of the expenses incurred at the 
Bozeman Deaconess Hospital in June 1993.

A 100 percent disability evaluation was established for the 
veteran's service-connected psychiatric disorder in May 1980. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the VAMC.

2.  A 100 percent disability evaluation was established for 
the veteran's service-connected psychiatric disorder in May 
1980.

3.  The hospitalization of the veteran in June 1993 at the 
Bozeman Deaconess Hospital was not necessitated by a medical 
emergency.
 
 4. A VA medical center was certified as feasibly available 
for treatment, and both air and land transportation was 
available.



CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
at the Bozeman Deaconess Hospital from June 3, 1993 to June 
4, 1993 have not been met. 38 U.S.C.A. §§ 1710, 1728, 5107 
(West 1991); 38 C.F.R. §§ 17.53, 17.120 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background
 
A review of the record reveals that a May 1980 rating 
decision granted a 100 percent disability evaluation for the 
veteran's service-connected psychiatric disorder.

A medical report from the Bozeman Deaconess Hospital, dated 
June 3, 1993, notes that the veteran fell earlier that 
morning when she tripped on the edge of a bridge.  X-rays 
taken during private outpatient treatment earlier in the day 
revealed a displaced supracondylar humeral fracture.  The 
veteran was subsequently taken to the Bozeman Deaconess 
Hospital emergency room, where Dr. D.G. discussed the various 
treatment options.  While long arm casting was discussed as 
an option, the physician explained that it would be very hard 
to control the fracture.  He recommended that the veteran 
undergo an open reduction internal fixation (ORIF).  The 
report notes a history of depression and agitation, but 
indicates that the veteran was alert, oriented and unagitated 
on physical examination.  Her vital signs were stable.  
According to the report, the veteran seemed to understand the 
surgical and non-surgical options quite well, and elected to 
proceed with surgery.  Consequently, she was admitted to the 
Bozeman Deaconess Hospital for surgical repair of a right 
distal humerus fracture.  The emergency room report shows she 
was admitted at 0950 and admitted to the hospital at 1150.
 
An operative report notes that Dr. D.G. performed an open 
reduction internal fixation of the right supracondylar 
humerus fracture on June 3, 1993.  The postoperative 
diagnosis was displaced right distal humeral supracondylar 
fracture.  A soft dressing was applied following the surgery, 
and the veteran was taken to the recovery room in stable and 
satisfactory condition.  A record shows the surgery started 
at 1330 and ended at 1520.
 
According to a June 4, 1993 Report of Contact, an employee of 
the Bozeman Deaconess Hospital called to inform the VA that 
the veteran was admitted to the facility the previous morning 
for treatment of a right humerus fracture.

In a report dated the following week, the Chief of Staff of 
the VAMC in Bozeman, Montana concluded that after the 
veteran's initial emergency room treatment at the Bozeman 
Deaconess Hospital, she should have been referred to the VAMC 
for "final care."  He explained that all appliances and 
instruments necessary for the surgical procedure were 
available at the VAMC, and indicated that the VA staff 
included a Board certified orthopedist, an anesthesiologist, 
an expert internist, and psychiatric support.
 
Consequently, outpatient treatment rendered on June 3, 1993, 
including an office visit and X-ray study provided prior to 
the veteran's admission at the Bozeman Deaconess Hospital, 
were approved by the VA for payment in the amount of $109. 
00, as covered by the veteran's fee basis card.  However, the 
VA denied entitlement to payment for medical services 
provided by the Bozeman Deaconess Hospital, on the basis that 
a VA medical facility was feasible available for care. 

In June 1993 correspondence, Dr. D.G. noted his disagreement 
with the VA's determination that the veteran should have been 
transferred to a VA facility for treatment.  He opined that 
it was "cruel and unusual" to submit the veteran to travel 
with a fractured humerus, and explained that "these injuries 
are extremely painful without any motion, let alone [with] 
the bumps and rough ride in a car to a facility over 100 
miles away."  He concluded that such a requirement was 
unreasonable.
 
Several claims were received from parties who provided 
services in conjunction with the veteran's hospitalization.  
In August 1993, the Bozeman Deaconess Hospital submitted a 
Claim for Payment of Cost of Unauthorized Medical Services 
totaling $3,896.16, which covered all costs associated with 
the veteran's period of hospitalization.  The VA denied this 
claim in October 1993, on the basis that a VA facility was 
feasibly available for care. 

In a November 1993 letter, Dr. D.G. explained that while the 
veteran's injury was "technically not life threatening," it 
was "potentially limb threatening."  He reported that 
because the veteran was overweight, it would have been very 
difficult to immobilize her arm, and a splint or cast would 
not do an adequate job of immobilizing her fractures.  The 
physician opined that it was "feasible that excessive motion 
could possibly cause further injury to the brachial artery or 
to the adjacent nerves," and indicated that he did not feel 
it was warranted to "try to splint her and send her 95 miles 
in an ambulance to [the VAMC]."  In addition, he noted that 
the veteran had a psychiatric disorder, and suggested that 
further delay in treatment could have exacerbated the 
veteran's psychological condition, making it more difficult 
to treat.
 
In November 1993, the VAMC Chief of Staff denied the claim of 
entitlement to payment of the cost of unauthorized medical 
services rendered at the Bozeman Deaconess Hospital from June 
3, 1993 to June 4, 1993.  The Chief of the Medical 
Administration Service concurred with this decision.  

The veteran filed a notice of disagreement (NOD) with the 
denial of payment of the cost of unauthorized medical 
services later that month.  

In a January 1994 report, the Chief of Staff and the Clinic 
Director of the VAMC noted that appropriate ground or air 
transportation could have been provided to the veteran after 
immediate care/triage at the Bozeman Deaconess Hospital.  
They related that resources were available at the VAMC for 
the veteran's final care, and indicated that a Board 
certified orthopedist was a part of the staff.  The 
physicians concluded that although time was important, the 
veteran's condition was not of immediate or emergent need.  
Instead, they characterized her condition as "urgent."

The veteran submitted a substantive appeal (Form 9) in March 
1994, perfecting her appeal.

During a May 1994 personal hearing, the veteran's 
representative reported that the veteran's daughter took her 
to the hospital after she fell on the morning of June 3, 
1993.  Transcript (T.) at 2.  He stated that the veteran was 
"a nervous wreck and went completely to pieces" when she 
got to the hospital, and maintained that she was in no 
condition to obtain commercial transportation to the VAMC.  
T. at 2.  The veteran testified that she received outpatient 
treatment from a private facility at approximately 10:00 a.m. 
or 11:00 a.m., prior to her admission at the Bozeman 
Deaconess Hospital.  T. at 2.  She reported that the VA 
offered to fly her to the VAMC, but indicated that "it was 
too late then."  T. at 4.
 
In June 1994, the VA continued the denial of entitlement to 
payment of the cost of unauthorized medical services.

The Board remanded the case for further development in 
December 1996.  In accordance with that remand, the RO sent a 
letter to Dr. D.G. on March 26, 1997, requesting that he 
state whether the veteran's condition was "a medical 
emergency of such nature that delay would have been hazardous 
to life or health."  He was further requested to provide 
reasoning for his opinion.

In April 1997 correspondence, Dr. D.G. acknowledged receipt 
of the letter from the originating agency of March 26, 1997.  
Dr. G. opined that the veteran needed "urgent medical 
care," and that it would not have been in her best interest 
to be transported to a different facility.  He explained that 
because any mode of transportation would have involved delay 
and significant jarring, which could cause greater tissue 
damage around the area of the fracture, no mode of 
transportation would have been acceptable.  He cited to X-ray 
interpretations concerning the nature of the concluded that 
with the degree of fracture separation present, as well as 
the "significant tissue injury," further delay would have 
led to "a compromised result with potentially severe and 
permanent impairment."

In March 2000, the VA continued the denial of the veteran's 
claim of entitlement to payment of the cost of unauthorized 
medical services rendered at the Bozeman Deaconess Hospital 
from June 3, 1993 to June 4, 1993.  In the decision, the VA 
noted that MapQuest, an internet site, revealed that the 
distance from the Bozeman Deaconess Hospital to the VAMC in 
Fort Harrison, Montana is approximately 98 miles by ground, 
and 79 miles by air, and confirmed that both an air ambulance 
and a ground ambulance would have been available to transport 
the veteran.

Analysis
 
Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is necessary to comply 
with the duty to assist required by law.  Id.

38 U.S.C.A. § 1728(a) states, in pertinent part, that VA may 
reimburse veterans entitled to hospital care under Chapter 17 
for the reasonable value of such care from sources other than 
VA where: (1) such care was rendered in a medical emergency 
of such a nature that delay would have been hazardous to life 
or health; (2) care was rendered for an adjudicated service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise 
or practical.

In any case where reimbursement would be in order under 
subsection (a), the Secretary may, in lieu of reimbursing a 
veteran, make payment of the reasonable value of care or 
services directly to the hospital or other health facility 
furnishing the care.  38 U.S.C.A. § 1728(b).

The initial question presented under Section 1728 is whether 
the veteran was in fact entitled to hospital care under 
Chapter 17 of the United States Code.  Basic eligibility for 
hospital care by VA is governed under Section 1710 of the 
United States Code.  38 U.S.C.A. § 1710(a)(1) states that VA 
shall furnish hospital care which the VA determines is needed 
to any veteran for a service-connected disability, or to any 
veteran who has a service-connected disability rated at 50 
percent or more.  As the veteran has been in receipt of a 100 
percent schedular evaluation for her service-connected 
psychiatric disorder since May 1980, she met this criterion 
and was entitled to hospital care under Chapter 17.  

The next requirement for reimbursement by VA of unauthorized 
medical expenses is that such care was rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to life or health.  In this regard, both the VA 
medical providers and Dr. D.G. concur that the veteran's 
condition was not life threatening.  The contemporary record 
further discloses that, following an examination in the 
emergency room of the Bozeman Deaconess Hospital, the veteran 
was noted to be alert, oriented and unagitated, and her vital 
signs were stable.  After discussing the various surgical and 
non-surgical options with her physician, she elected to 
proceed with surgery.  The record shows that it was nearly 
two hours after completion of her stay in the emergency room 
that the surgical care was performed. 

In June 1993, the Chief of Staff of the VAMC specifically 
found that the veteran should have been transferred to the 
facility after her initial emergency room treatment.  
Further, a January 1994 report from two VA physicians 
explained that although time was an important consideration 
in the veteran's treatment, her condition was not of 
immediate or emergent need.  The physicians concluded that 
the veteran could have been safely transferred to the VAMC by 
the appropriate ground or air transportation following the 
immediate care/triage at the Bozeman Deaconess Hospital.  

The Board notes that Dr. D.G. expressly was invited in the 
March 1997 letter to state whether the veteran's condition 
was a "medical emergency" of such character that delay 
would have been hazardous to life or health.  The Board finds 
it significant that he continued to avoid stating that the 
veteran's condition was a "medical emergency" in his 
response.  Instead, he commented that the veteran needed 
"urgent medical care," and that her injury was 
"potentially limb threatening."  While the physician 
indicated that "any mode of transportation" would have been 
unacceptable because of the delay involved, and he 
specifically discussed the problems associated with ground 
transportation, he did not discuss any risks specifically 
associated with air transportation.   

As noted above, several VA physicians have opined that the 
veteran's condition was not emergent, that delay would not 
have been hazardous to her life or health, and that she could 
have come to the VAMC for treatment.  The Board believes that 
these express medical opinions that the condition was not a 
"medical emergency" are entitled to considerable weight.  
On the other hand, the refusal of Dr. G. to term the 
situation a "medical emergency" leaves these opinions 
unrebuted.  Dr. G.'s statements argue that the veteran's 
condition was "urgent" to avoid potential damage to her 
limb, even after he was properly informed of the governing 
standard was a "medical emergency" of such nature to create 
a hazard to life or health.  Thus, the Board is faced with 
medical opinion directly addressing the standard under the 
law and regulations and medical opinion that evades a direct 
comment as to whether that standard is met.  While the Board 
is sympathetic to the veteran's situation, the Board does not 
have the authority to refashion the standard created by the 
law and regulations.  Therefore, the Board finds that the 
clear weight of the most probative evidence points to the 
conclusion that the veteran's admission to the Bozeman 
Deaconess Hospital for surgical repair of a right distal 
humerus fracture was not emergent in nature. 

The next requirement for VA payment of unauthorized medical 
expenses at a non-VA facility is that such care was rendered 
to a veteran in need thereof for an adjudicated service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  As noted above, a 100 
percent disability rating has been in effect for many years 
for the veteran's service-connected psychiatric disorder, and 
the disability is considered permanent.  Accordingly, this 
requirement has been met.

The final requirement under Section 1728 is that VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  A determination as to 
whether VA or Federal medical facilities were feasibly 
available ordinarily involves consideration of factors such 
as the urgency of the veteran's condition, the relative 
distance to the closest VA or Federal medical facility, and 
the nature of the treatment needed.  

The VAMC has certified several times that the facility in 
Fort Harrison, Montana was available for treatment, and that 
the proper equipment and specialists were available.  
Further, the record reflects that both an air ambulance and a 
ground ambulance were available to transport the veteran.  
The distance from the Bozeman Deaconess Hospital to the VAMC 
in Fort Harrison, Montana is noted to be approximately 98 
miles by ground, and 79 miles by air.  

While the veteran's right distal humerus fracture was 
admittedly in urgent need of care, the fact remains that a VA 
facility was feasibly available to the veteran for treatment 
had she availed herself to that option.  The Board recognizes 
Dr. D.G.'s statements regarding the problems of ground 
transportation, including delay and "significant jarring."  
However, the physician has not provided a clear statement as 
to the risks of air transportation, and VA providers have 
stated that such transportation was available and without 
significant risk.  Based on the foregoing, the Board must 
conclude that VA facilities were feasibly available for 
treatment of the veteran's injury.  

The facts in this case simply do not support a finding that 
emergent treatment was provided on the dates in question, or 
that any delay from air transportation would have been 
hazardous to the veteran's life or health.  Thus, entitlement 
to payment or reimbursement of the cost of unauthorized 
medical services for such dates is denied.  
38 C.F.R. § 17.120; Malone v. Gober, 10 Vet. App. 539, 542.  
In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  38 C.F.R. § 5107(b).


ORDER

The veteran's claim for VA payment or reimbursement for the 
cost of unauthorized medical expenses incurred in connection 
with treatment of the veteran at the Bozeman Deaconess 
Hospital from June 3, 1993 to June 4, 1993 is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

